In resolving custody disputes, the paramount concern is the best interests of the child (see Eschbach v Eschbach, 56 NY2d 167 [1982]; Matter of Cavallero v Pena, 83 AD3d 1062 [2011]). The Supreme Court’s determination of custody disputes is largely dependent upon an assessment of the credibility of the parties, and those credibility determinations are generally accorded great deference on appeal. The determination should not be disturbed unless it lacks a sound substantial basis in the record (see Matter of Duran v Sutherland, 86 AD3d 539, 539 [2011]).
Contrary to the father’s contention, the Family Court properly considered the totality of the circumstances in determining that the best interests of the child would be served by awarding sole custody to the mother (see Eschbach v Eschbach, 56 NY2d 167 [1982]). The determination is supported by the record, including the testimony of the parties and the opinion of a court-appointed forensic psychologist. The determination is also consistent with the position of the attorney for the child (see Matter of Duran v Sutherland, 86 AD3d at 540; Matter of Martinez v Hyatt, 86 AD3d 571 [2011]). Since the Family Court’s determination has a sound and substantial basis in the record, it will not be disturbed (see Matter of Duran v Sutherland, 86 AD3d at 540). Balkin, J.E, Eng, Hall and Sgroi, JJ., concur.